PER CURIAM.
The certificate and briefs in this case have been examined and the certificate discloses that the question submitted, which relates to pretrial discovery, has been ruled upon by the trial judge. Thus the certificate seeks review of an interlocutory order-in this common law action. Moreover, the-ruling sought, which may be important in the litigation, is not determinative of the cause. We hold, therefore, that the question certified is not entitled to be entertained and determined by this court under rule 4.6, F.A.R., 31 F.S.A. See Schwob Co. v. Florida Industrial Commission, 152 Fla. 203, 11 So.2d 782; Hunter v. Flowers, Fla. 1949, 38 So.2d 438; Prigger v. Kingery, Fla.App.1962, 144 So.2d 323.
It is so ordered.